Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Pursuant to the preliminary amendment dated January 26, 2021, claims 31-57 and 59-63 are pending in the application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 31-45, 55 and 56 drawn to polynucleotide encoding polypeptide of a chimeric antigen receptor, comprising: an intracellular signaling domain comprising an OX40 ligand (CD252) intracellular signaling domain and an immune cell comprising said chimeric antigen receptor, classified in class A61K 35/00 .
II. Claims 46-54, and 63 drawn to of a chimeric antigen receptor, comprising: a first intracellular signaling domain, second intracellular signaling domain and a third intracellular signaling domain,  classified in class A61K 35/00
III. Claim 57, drawn pharmaceutical composition comprising an antibody and an immune cell comprising a chimeric antigen receptor, classified in class 536, subclass 23.1+.
IV. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:32 encoding a corresponding  CD16V-28Z amino acid of  SEQ ID NO: 33 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00 .
. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:40 encoding a corresponding  CD16V-28BBZ amino acid of  SEQ ID NO: 41 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
VI. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:42 encoding a corresponding  CD16V-28OX40Z amino acid of  SEQ ID NO: 43 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
VII. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:44 encoding a corresponding  CD16V-28OX40LZ  amino acid of  SEQ ID NO: 45 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
VIII. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:46 encoding a corresponding  CD16V-28(H)BBZ amino acid of  SEQ ID NO: 47 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
IX. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:48 encoding a corresponding  CD16V-28(H)OX40Z  amino acid of  SEQ ID NO: 49 or variants thereof having a sequence identity of 80% or more , classified in A61K 38/00.
X. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:50 encoding a corresponding  CD16V-28(H)OX40LZ amino acid of  SEQ ID NO: 51 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XI. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:52 encoding a corresponding  CD16V-BBOX40LZ  amino acid of  SEQ ID NO: 53 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:54 encoding a corresponding  CD16V-ZOX40L amino acid of  SEQ ID NO: 55 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XIII. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:68 encoding a corresponding  NKG2D-ZOX40L amino acid of  SEQ ID NO: 69 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XIV. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:70 encoding a corresponding  NKG2D-28Z amino acid of  SEQ ID NO: 71 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XV. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:76 encoding a corresponding  NKG2D-BBOX40LZ  amino acid of  SEQ ID NO: 77 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XVI. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:80 encoding a corresponding  NKG2D-28BBZ amino acid of  SEQ ID NO: 81 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XVII. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:82 encoding a corresponding  NKG2D-28OX40Z amino acid of  SEQ ID NO: 83or variants thereof having a sequence identity of 80% or more , classified in A61K 38/00.
XVIII. Claims 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:84 encoding a corresponding  NKG2D-28OX40LZ amino acid of  SEQ ID NO: 85 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
. Claim 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:88 encoding a corresponding  NKG2D-28(H)OX40Z  amino acid of  SEQ ID NO: 89 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XX. Claim 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:90 encoding a corresponding  NKG2D-28(H)OX40LZ  amino acid of  SEQ ID NO: 91 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XXI. Claim 31, 59, 60, in part, and  61, in part, drawn to polynucleotide of SEQ ID NO:92  encoding a corresponding  NKG2D-AAA-28(H)OX40LZ  amino acid of  SEQ ID NO: 93 or variants thereof having a sequence identity of 80% or more, classified in A61K 38/00.
XXII. Claim 62, drawn to a method of treatment of a tumor, classified in A61K 38/00.

The technical feature linking Groups I-XXII appears to be that they all relate to methods and compositions comprising a CAR comprising as an intracellular signaling domain an  OX40 ligand (CD252) intracellular signaling domain. However, claim 31 is made obvious over the prior art of Zhao (US. Pub.  2016/0340406) in view of Croft et al., (NCBI Bookshelf. A service of the National Library of Medicine, National Institutes of Health.; pp. 1-12; Austin (TX): Landes Bioscience; 2000-2013. ;downloaded 1/13/2022) and Webb et al. (Clinic Rev Allerg Immunol (2016) 50:312–332). 
The prior art exemplified by Zhao et al., discloses Chimeric antigen receptors (CARs) comprising , the intracellular signaling domains of T cells costimulatory molecules including a functional signaling domain of CD3 zeta, common FcR gamma (FCER1G), Fc gamma RIIa, FcR beta (Fc Epsilon R1b), CD3 gamma, CD3 delta, CD3 epsilon, CD79a, CD79b, DAP10, and DAP12 (paragraph [0014]). Zhao et al., teaches that second and third generation CARs also provide appropriate co-stimulatory signals via CD28 and/or CD 137 (4-IBB) intracellular activation motifs, which augment cytokine secretion and anti-tumor activity in a variety of solid tumor and leukemia models (paragraph [0002]). Zhao et al., discloses intracellular signaling domains which are costimulatory signaling domains (paragraph [0009]), wherein costimulatory  the group 
    PNG
    media_image1.png
    544
    531
    media_image1.png
    Greyscale
consisting of OX40, CD27, CD28, CD30, CD40, PD-1, CD2, CD7, CD258, NKG2C, B7-H3, a ligand that binds to CD83, ICAM-1, LFA-1 (CD11a/CD18), ICOS and 4-1BB (CD137), or any combination thereof. Furthermore, Figure 1 of Zhao et al., illustrates CD252 (OX40L) as a costimulatory molecule. 
Zhao does not teach an intracellular signaling domain comprising the cytoplasmic domain of the costimulatory molecule CD252(OX40L). 
However, before the effective filing date of the claimed invention, Croft et al., teaches that OX40L is a 34 Kd glycosylated type II  transmembrane protein comprising the extracellular C-terminal domain of OX40L of  133 amino acid and the intracellular region consists of 50 amino acids (page 1). In addition, Webb et al., discloses that  activated CD4+ and CD8+ T cells express OX40L (see page 314; Figure 1, Legend).
It would have been obvious to modify the intracellular domain of the CAR taught by Zhao et al., to include an intracellular signaling domain of the costimulatory molecule OX40L comprising 50 amino acids as disclosed by Croft et al., particularly because both Zhao and Webb teach that OX40L in a costimulatory molecule in activated T cells. The manipulation of manipulation of previously identified DNA fragments encoding modular components of CAR and cell transformation systems is within the ordinary level of skill in the art of molecular biology.
Because claim 31 is made obvious over the teachings of Zhao, Croft and Webb, the remaining claims lack the same or corresponding special technical feature and as such, lack unity.  The expression “special technical features” means those technical features that define a 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A species signal sequence (by structure or SEQ ID NO if so indicated) (claims 34, and 49).
A species of extracellular domain (claims 35, 36, 38, 40 and  50).
A species of Fc receptor (claims 38 and 39).
A species of cytotoxicity receptor (claims 40).

  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, at least the following claim(s) are generic: 31, 46, 57 and 62.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633